DETAILED ACTION
1.      Claims 13 – 16, and 19 - 29 of U.S. Application No. 16482097 filed on 07/30/2019 are presented for examination. Claims 1 – 12, and 17 -18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to arguments regarding the drawings objection:
The drawings were objected to in the non-final Office Action of 10/20/2020 for labeling the drawings with a foreign language. The Applicant amended the drawings in 01/19/2021 to replace the foreign words with its English equivalents, therefore, the drawings objection is withdrawn.
Response to arguments regarding the claim rejections:
Claims 13-16, 19-23 were rejected under 35 USC 102(a)(1) for being anticipated by Umeda (US 5998903). Dependent claims 17-18, 25-26 recited limitations that the stator is annularly made of laminations and the laminations are connected by outer welds. However forming the stator of laminations is the most common practice to make a stator and very well known in the art, and however welding is the most common method of connecting metals, the examiner provided Sisk (US 3465188) as an evidence to show that forming the stator of laminations welded by outer weld is known.
The Applicant amended claim 1 in 01/19/2021 to include the limitations of claims 17-18 (now canceled), and added claim 29 to further require a fastening points, and that the welds are circumferentially spaced from the fastening points. Although Sisk discloses 
Consequently, and in response to the new scope of the claims, a new search and reconsideration is conducted and new grounds of rejection is applied in this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 16, 19 – 23, 25 – 26, and 28 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 5998903; Hereinafter, “Umeda”) in view of Lichius (US 4085347; Hereinafter, “Lichius”).
Regarding claim 13: Umeda discloses a stator (2) for an electric machine (alternator 1; fig. 1), comprising: an annular (col. 20, lines 1 – 2) lamination stack (col. 21, lines 3 - ) having a longitudinal axis (shaft 6) and a plurality of slots (35; fig. 4), each of the plurality of slots (35) extending parallel to the longitudinal axis (along the axial direction as seen in fig. 2); at least three electrical phases (phases X, Y, and Z; col 20, lines 20- 21), each of which has two partial strands (for example, phase X has two partial strands “A” and “B” in annotated fig. 8 below); 


    PNG
    media_image1.png
    871
    1358
    media_image1.png
    Greyscale

a plurality of rings connected in series to form a partial strand (a partial strand A for example is formed by rings A1, and A2 which are connected in series; also see fig. 6-7 where ring A1 seen extends circumferentially from point X to point 102, then ring A2 starts at point 102 and along the circumference of the stator core to point 103) of the two partial strands (A, and B) in each instance; a power connection (marked as X, Y, and Z in fig. 6 - 7) arranged at a contacting side (33d side) of the lamination stack (core 32) and configured to electrically connect the stator (understood as connecting the stator electrically to said power connection); a plurality of connection wires (33; fig. 3) arranged in the plurality of slots (35; fig. 4) and configured to form at least one ring (the 4 rings per phase as explained above), wherein respective connection wires (33) are connected by pairs (the pairs having ends 33d seen in fig. 5A) at the contacting side (the 33d side seen in fig. 5A) and configured to connect adjacent layers (inner layer portions 33a and 33b layer portions) at contacting areas (33d side), and wherein the connection wires (33) are closed (understood to mean connected such as welded) in 
Umeda does not disclose that lamination stack formed annularly in one piece having stacked lamination sheets connected by a plurality of welds.
Lichius discloses a stator (10) made of lamination stack (laminations 12 stacked in the axial direction as seen in fig. 1 – 2) formed annularly in one piece (clearly, the laminated stator in fig. 2 is one piece) having stacked lamination sheets (12) connected by a plurality of welds (52).

    PNG
    media_image2.png
    467
    626
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Umeda from lamination stack formed annularly in one piece having stacked lamination sheets connected by a plurality of welds as disclosed by Lichius since forming the stator of laminations reduces the eddy currents thus the losses in the stator, also to provide a sturdy stator since welding is reliable way of strongly connecting metals.
Regarding claim 14/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that the partial strands (marked as A and B in the annotated fig. 8 above) are connected in one of parallel and series (strands A, and B 
Regarding claim 15/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that the at least three electrical phases are formed as one of a star connection and a delta connection (phases X, Y, Z are connected as Y as in fig. 8).
Regarding claim 16/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that each partial strand (Such as strand A in the annotated fig. 8 above) comprises at least two rings (rings A1 and A2 of strand A).
Regarding claim 19/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses an insulating layer (34) of the plurality of slots (35; fig. 4) arranged at an inner side of each of the plurality of slots (fig. 4).

    PNG
    media_image3.png
    746
    887
    media_image3.png
    Greyscale

Regarding claim 20/19/13: Umeda in view of Lichius disclose the limitations of claim 19 and Umeda further discloses that the insulating layer (34) is formed by an area 
Regarding claim 21/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that all of the connection wires (33) are formed substantially identically (col. 19, lines 47 – 48).
Regarding claim 22/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that the connection wires (33) are formed from flat wire (i.e. rectangular as seen in fig. 3, 4).
Regarding claim 23/13: Umeda in view of Lichius disclose the limitations of claim 13 and Umeda further discloses that the layers (see inner layer and outer layers 33a, and 33b in fig. 4) are arranged adjacent to one another along the longitudinal axis (the portions 33a, and 33b as seen in fig. 2 extends along the axial axis).
Regarding claims 25/13, and 26/13: Umeda in view of Lichius disclose the limitations of claim 13 but does not disclose that the plurality of welds are outer welds; and the plurality of welds are oriented along the longitudinal axis.
Lichius further disclose that the plurality of welds (52) are outer welds (fig. 2); and the plurality of welds (52) are oriented along the longitudinal axis (fig. 2) to prevent the radial movements of the individual laminations relative to each other (col. 4, lines 21-26) thus to provide a uniform air gap and to increase the mechanical strength of the stator.

Regarding claim 28/22/13: Umeda in view of Lichius disclose the limitations of claim 22 and Umeda further discloses that the connection wires are at least one of copper (col. 20, lines 35 – 38) and aluminum.
Regarding claims 29/13: Umeda in view of Lichius disclose the limitations of claim 13 but does not disclose that the annular lamination stack comprises a plurality of fastening points and the plurality of welds are arranged circumferentially spaced from each of the plurality of fastening points.
Lichius further discloses that the annular lamination stack (stator 10 formed of stacked laminations 12) comprises a plurality of fastening points (bolt holes 16) and the plurality of welds (52) are arranged circumferentially spaced from each of the plurality of fastening points (16).

    PNG
    media_image4.png
    600
    676
    media_image4.png
    Greyscale

.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Lichius, and in further view of Umeda et al. (US 6201332; Hereinafter, “Umeda ‘332”).
Regarding claim 24/13: Umeda in view of Lichius disclose the limitations of claim 13 but does not disclose that two parallel partial strands of a phase are arranged symmetrically.
Umeda ‘332 discloses two parallel partial strands (coil 311, and 312 is one strand, and 313, 314 form another strand as seen in fig. 11) of a phase (phase X) are arranged symmetrically (col. 4, line 52 till col. 5, line 10 explains that coils 313, and 314 are constructed in the same manner as 311, and 312).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have connected the partial strand of the stator of Umeda in view of Lichius to be in the form of two parallel partial strands of a phase are arranged symmetrically as disclosed by Umeda ‘332 to decrease the overall ohmic resistance of the phase strands thus to decrease electrical losses.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Lichius, and in further view of Qu et al. (US 6727621; Hereinafter, “Qu”).
Regarding claim 27/20/19/13: Umeda in view of Lichius disclose the limitations of claim 20 but does not disclose that the insulating layer is one of an insulating paper, a laminate, or a foil.
Qu discloses an insulating layer (174; fig. 4) is one of an insulating paper (174; col. 2, line 60), a laminate, or a foil.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the insulating layer of the stator of Umeda in view of Lichius to be in the form of insulating papers as disclosed by Qu since insulating papers are flexible, reliable, and cost effective.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/AHMED ELNAKIB/Examiner, Art Unit 2832